—In an action to recover damages for wrongful termination of employment, the defendants appeal from an order of the Supreme Court, Kings County (Lewis, J.), dated September 18, 2000, which, upon a finding that service of process was proper, granted that branch of the plaintiff’s motion which was, in effect, for summary judgment on the issue of back pay.
Ordered that the order is reversed, on the law, with costs, the branch of the plaintiff’s motion which was, in effect, for summary judgment on the issue of back pay is denied, and the complaint is dismissed.
The attempt at service in this action violated CPLR 2103 (a). Accordingly, the complaint must be dismissed based on *414improper service of process (see, Miller v Bank of N. Y. [Del], 226 AD2d 507). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.